Exhibit 10.55

January 31, 2012

Adam Craig

Dear Adam:

On behalf of Sunesis Pharmaceuticals, Inc. (the “Company”), I am delighted to
offer you the position of Executive Vice President, Development and Chief
Medical Officer, reporting to me, at an annual salary of $400,000 (less payroll
deductions and required withholdings).

Upon joining, you will be granted an option to purchase 600,000 shares of common
stock. The option will vest over a four-year period, with 25% of the shares
vesting after twelve months and 1/48th of the total vesting at the end of each
month thereafter, until either the option is fully vested or your employment
ends, whichever occurs first. The option will be governed in all respects by the
terms of a stock option agreement, grant notice, and applicable plan documents,
and shall only be granted if approved by the Compensation Committee. The per
share exercise price of the option shall be equal to the fair market value of a
share of Company common stock on the date of grant in accordance with the terms
of the Company’s 2011 Equity Incentive Plan.

You will be eligible to participate in our employee benefits program, which
includes medical, dental, life and vision insurance, a 401(k) retirement
program, and paid vacation time, subject to the terms and conditions of those
plans. Please note that the Company may change your position, duties, work
location, compensation and benefits from time to time at its discretion.

You will be covered by the Company’s director’s and officer’s liability
insurance as in effect from time to time in the same manner as other members of
the Company’s senior management team.

In addition, you will be eligible to participate in the Sunesis Pharmaceuticals
Bonus Program, with a target annual bonus of 40% of your annual salary, subject
to approval of, and future amendment by, the Board, subject to the terms and
conditions of the Program.

We agree to enter into the following agreements with you on or prior to your
first day of employment: an Executive Severance Benefits Agreement and an
Indemnification Agreement, in the forms attached as Exhibit A and B,
respectively. As a condition of employment, you agree to comply with all of our
Policies and Procedures and sign a Confidential Information and Invention
Assignment Agreement with the Company. On your first day of employment, please
plan to meet with a representative of Human Resources for new employee
orientation.



--------------------------------------------------------------------------------

Page 2

 

In accordance with federal law, your employment is contingent upon your
presentation of evidence supporting your eligibility to be employed in the
United States. Accordingly, we request that you provide us with originals of the
appropriate documents for this purpose. A list of the documents deemed
acceptable is included on the reverse of the I-9 Form, which is included in this
letter. Please bring the completed I-9 form and appropriate documents with you
to your new-hire orientation.

Your relationship with the Company will be at-will, which means that either the
Company or you may terminate the relationship at any time, with or without cause
and with or without advance notice.

This letter, together with your Confidential Information Agreement, Severance
Agreement, and Indemnification Agreement, form the complete and exclusive
statement of your agreement with the Company concerning the subject matter
hereof. The terms in this letter supersede any other representations or
agreements made to you by any party, whether oral or written. The terms of this
agreement cannot be changed (except with respect to those changes expressly
reserved to the Company’s discretion in this letter) without a written agreement
signed by you and a duly authorized officer of the Company. This agreement is to
be governed by the laws of the state of California.

Adam, we are all very excited about having you join the Sunesis team and would
like you to start on March 1, 2012. We believe you will be a key contributor to
Sunesis’ future success. To accept our offer under the terms described above,
please sign and date this letter, return it to me by Tuesday, January 31, 2011
and keep the copy for your files.

If you have any questions regarding this offer, please let me know.

 

Sincerely,    I have read and accept this    employment offer. /s/ Daniel N.
Swisher, Jr.    Daniel N. Swisher, Jr.   

/s/ Adam Craig

Chief Executive Officer    Adam Craig and President       January 31, 2012   
Date



--------------------------------------------------------------------------------

Exhibit A

Executive Severance Benefits Agreement



--------------------------------------------------------------------------------

Exhibit B

Indemnification Agreement